DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/941,366, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/941,366 fails to provide support for the claimed subject matter, specifically an open groove located in the hub. Therefore, the effective filing date of the instant application for claim 8 is 1/4/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiksell (US 5,062,827) in view of DeTurk et al. (US 9,320,648 B2) in view of Kurwa (US 6,592,541 B1).
Regarding claim 8, Wiksell discloses a work tip (Fig. 1) for a surgical hand piece (handle 1) comprising: a blade (tip 7; Fig. 1) with a sharp distal end (pointed distal end) having its proximal end (enlarged tapered proximal end connected to knife 2) connectable to a source of ultrasonic energy (transducer 5) in the hand piece (handle 1; as blade 7 is connected to the transducer via knife 2; Fig. 1), said blade having first (upper surface of 7 along which tube 10 lies) and second (lower surface of 7 opposing tube 10) opposite exterior surfaces along its length (Fig. 1); a hub (enlarged portion of knife 2) formed as an expanded cylindrical portion of the proximal end of the blade (as knife 2 has a diameter larger than tip 7 and is a cylindrical portion of the proximal tapered end of the blade); and one of an irrigation or aspiration tube (tube 10 for supplying solution to the knife tip; column 3, lines 51-52) extending along the first exterior surface of the blade (Fig. 1) and extending so as to be at least partially connected to the hub (Fig. 1).

    PNG
    media_image1.png
    330
    631
    media_image1.png
    Greyscale

Wiksell teaches irrigation (10) and aspiration tubes (9) connected to the hub and extending along the hub, but fails to disclose wherein the blade is a solid flat blade and an open groove located in and along the entire length of the hub, wherein said open groove is adapted to receive one of the irrigation or aspiration tube extending so as to be at least partially embedded within the entire length of the open groove of the hub.
However, DeTurk teaches a work tip (Fig. 1) comprising a blade (tip 35), a cylindrical hub (cylindrical portion of shell 21) at the proximal end of the blade (just proximal to tapered tip end 25; Fig. 1); an open groove (channel 22 including notch 40) located in along the entire length of the hub (Fig. 3); and wherein said open groove is adapted to receive one of an irrigation or aspiration tube (irrigation tube 23) so as to be at least partially embedded within the entire length of the open groove of the hub (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub formed as an expanded cylindrical portion of the proximal end of the blade of Wiksell to include an open groove located in and along the entire length of the hub in place of the connector 8, wherein said open groove is adapted to receive the irrigation tube that is at least partially embedded within the entire length of the open groove of the hub as taught by DeTurk. All of the claimed elements (i.e. open grooves, irrigation/aspiration tubes, and their connection to hubs via open grooves) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function, and the combination would have yielded the predictable result of an ultrasonic cutting blade having irrigation and aspiration tube connected thereto. Further the addition of the open groove taught by DeTurk to the hub of Wiksell would allow for the tube to be temporarily secured to the hub, giving the user more control of the device.
Modified Wiksell fails to disclose wherein the blade is a solid flat blade.
However, Kurwa teaches a work tip (Figs. 1-2) for a surgical handpiece (handpiece 11) comprising: either a cylindrical blade (tip 60) with an aspiration port (62a) through the cylindrical blade (Fig. 6), similar to that of Wiksell, or alternatively the blade may be a solid flat blade (blade 16; Figs. 1-2) with a sharp distal end (beveled edge 16b; Fig. 1) having its proximal end connectable to a source of ultrasonic energy (as ultrasonic energy is directed to blade 16; column 6, lines 5-7) with an aspiration port (12a), the blade having first and second opposite exterior surfaces along its length (opposing flat surfaces; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the cylindrical aspirating blade of modified Wiksell the solid flat aspirating blade as taught by Kurwa. The claim would have been obvious because the substitution of one known ultrasonic blade for another would have yielded the predictable result of cutting tissue using an ultrasonic energy source. It is noted that that the irrigation tube of Wiksell would extend along the first exterior surface (top flat surface of blade 16 of Fig. 2 of Kurwa) of the blade of Wiksell in view of Kurwa.

Response to Arguments
The previous rejection of claim(s) 8 over 35 U.S.C. 112(a) as failing to comply with the written description requirement has been overcome in light of the amendments made to claim(s) 8 on 6/29/222.
Applicant's arguments filed 6/29/2022 with respect to 35 U.S.C. 103 rejections over Wiksell in view of De Turk have been fully considered but they are not persuasive. Applicant argues that De Turk does not make up for the deficiencies of Wiksell because the shell 21 of De Turk is not a hub formed as an expanded cylindrical portion of the proximal end of the blade. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Wiksell discloses a hub (knife 2) formed as an expanded cylindrical portion of the proximal end of the blade, as the cylindrical knife 2 of Wiksell tapers forwardly forming the tip 7 of the blade (Fig. 1) and De Turk teaches a cylindrical hub with an open channel 22 extending along its entire length for removably connecting an irrigation tube 23. Thus, the entire length of the knife 2 of Wiksell is being modified to include the channel 22 taught by De Turk. While the shell of De Turk is not formed as an expanded portion of the blade, the combination of Wiksell in view of De Turk teaches the limitation as claimed.
Applicant argues that while De Turk shows a flat blade with a sharp distal end its irrigation tube does not extend along the first exterior surface of the blade. However, De Turk is not being relied upon to teach a flat blade. Instead, Kurwa is used to teach a flat blade. Therefore, the arguments over De Turk are moot.
Applicants arguments over Boudreaux are based on the hub being formed as an expanded cylindrical portion of the proximal end of the blade. However, as discussed above Wiksell discloses this particular limitation. Further arguments over Boudreaux are moot as Kurwa is currently being relied upon to teach a solid flat blade with a sharp distal end. It is further noted that Wiksell teaches an irrigation tube extending along the first exterior surface of the blade; therefore, the combination of Wiksell in view of Kurwa would include the irrigation tube of Wiksell extending along the flat exterior upper side surface of the blade of Kurwa of Fig. 2 as only the shape of the blade of Wiksell is being modified in view of Kurwa.
Accordingly, the application is not found in condition for allowance at this time.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771